Citation Nr: 1640881	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the creation of the overpayment of VA disability compensation in the amount of $13,167.00, to include whether the Veteran was a fugitive felon resulting in termination of compensation benefits for the period December 19, 2006 to February 28, 2008. 

2.  Entitlement to waiver of recovery of an overpayment of VA disability compensation benefits.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from served October 1974 to May 1976. 
These matters are on appeal from a December 2008 administrative decision of the Committee on Waivers and Compromises (COWAC).  The decision denied a request for waiver of indebtedness for an overpayment created due to fugitive felon status in the amount of $13,167.00.

In February 2012, this case was remanded for hearing to be scheduled before a Veterans Law Judge at the Board and for further development. 

In February 2012, this matter was remanded to the RO for further development and so that a hearing before a Veterans Law Judge (VLJ) could be scheduled.  A hearing before a VLJ was scheduled for March 2016.  However, the Veteran failed to appear for his hearing.  

Without good cause being shown for the failure to appear, the Board finds that his hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.704 (d) (2015).

It appears that the issue of entitlement to a waiver of recovery of a debt in the amount of $25,805.00 was raised in a December 2014 financial status report and was referenced in a January 2015 Supplemental Statement of the Case.  SSOC at p. 53.  However, it was not adjudicated by the Committee on Waivers and Compromises (COWAC).  Therefore, the Board does not have jurisdiction over it, and it is referred to COWAC for appropriate action, if needed.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

1.  A felony arrest warrant was issued in Polk County, Florida, on December 19, 2006.

2.  VA terminated the Veteran's VA compensation benefits from December 19, 2006 to February 28, 2008 under VA regulations that provided that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  This created indebtedness in the amount of $13,167.00.

3.  Records from the Polk County Sheriff's Office show that the Veteran was incarcerated in the Polk County Department of Detention from August 20, 2007 to May 28, 2008 and from September 28, 2008 to October 29, 2008.

4.  An official notification from the Clerk of the Court of Polk County shows that the Veteran was charged with a felony, but that adjudication was withheld.  There is no documentation which shows that he was ever convicted of a felony.

5.  An October 2010 administrative decision resulted in a retroactive benefit payable to the Veteran in the amount of $10,648.10; the net payment of $10,648.10 constitutes the repayment of overpayment monies noted as owed to the Veteran minus his periods of incarceration.

CONCLUSIONS OF LAW

1.  The Veteran's status as a fugitive felon and convicted felon are not established; therefore the overpayment of $13,167.00 based on such status and resulting debt is not valid; benefits for the periods of incarceration from August 20, 2007 to May 28, 2008 and from September 28, 2008 to October 29, 2008 must be restored.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015). 

2.  Waiver of recovery of the overpayment of $13,167 is moot, as the underlying debt is not valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran disputes the underlying validity of the debt of $13,167.00, from overpayment of pension benefits, which was created due to a felony arrest warrant issued by the State of Florida.  

He contends that he was not a fugitive felon and had not been convicted of a felony.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Effective December 27, 2001, 38 U.S.C.A. § 5313B was enacted by Congress which provides that a Veteran may not be paid compensation benefits for any period during which such Veteran is a fugitive felon.  A 'fugitive felon' is defined by 38 U.S.C.A. § 5313B (b) as including a person fleeing to avoid prosecution, custody, or confinement relating to a felony offense, as well as a person violating a condition of probation or parole imposed for a felony.  38 U.S.C.A. § 5313B (b)(1).  
The term 'felony' includes a high misdemeanor under the laws of a state which characterizes as high misdemeanors offenses that would be felony offenses under federal law.  38 U.S.C.A. § 5313B (a); 38 C.F.R. § 3.665 (n).

Here, in January 2007 the VA Office of Inspector General Fugitive Felon Matching program identified the Veteran as the subject of an outstanding warrant issued in December 1996 in Polk County, Florida.

In February 2008, based on the Veteran's "fugitive felon" status, action was taken to terminate his pension benefits effective December 19, 2006.  This action created an overpayment of $13,167.00.

In December 2008, COWAC denied his July 2008 request for waiver of the overpayment of $13,167.00.

With regard to the Veteran's contention that he was not a fugitive felon, records from the Polk County Sheriff's Office provided to VA in August 2009 show that he was incarcerated in the Polk County Department of Detention from August 20, 2007 to May 28, 2008 and from September 28, 2008 to October 29, 2008.

On this basis, in an October 2010 administrative decision, VA awarded a retroactive benefit to the Veteran in the amount of $10,648.10.  The net payment of $10,648.10 constitutes the repayment of overpayment monies noted as owed to the Veteran minus his periods of incarceration. 

However, in October 2010, the Veteran's former representative provide a copy of the a disposition sheet form the Clerk of the Court of Polk County which indicated that he was "charged with possession of cocaine, spent 12 months and 4 days in the county jail, entered a plea of no contest, was given credit for time served, given probation for 1 day, and adjudication was withheld."  The representative explained that when adjudication is withheld, a defendant is not "convicted" of an offense.  See, September 2010 letter; see, also § 948.01, Fla. Stat. (2015).

Here, there is no evidence of record which shows that the Veteran was a "fugitive felon" within the meaning of the applicable law.  Moreover, although the record reflects that he was initially charged with a felony under Florida state law in 2006, 2007, and 2008, he was never convicted of a felony.  Nor was he convicted of a "high misdemeanor" which, under federal law, would be considered a felony offense.  See 38 U.S.C.A. § 3559 (2015) (reflecting that a "felony" under federal law is an offense punishable by more than one year of imprisonment).  

The Board finds that as the Veteran was legally entitled to receive VA compensation benefits from December 19, 2006 to February 28, 2008, including his period of incarceration from August 20, 2007 to May 28, 2008 and from September 28, 2008 to October 29, 2008, and that the overpayment was improperly created.  As the debt in the amount of $13,167.00, was not properly created the debt is not valid, as the Veteran did not improperly receive benefits during the timeframes in question.  Consideration of the overpayment is moot.

Therefore, the Veteran's disability benefits withheld during his periods of incarceration, from August 20, 2007 to May 28, 2008 and from September 28, 2008 to October 29, 2008, must be restored.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

The overpayment of VA service-connected VA compensation benefits in the amount of $13,167.00 was not properly created and is thus invalid; VA disability compensation benefits for the Veteran's periods of incarceration, August 20, 2007 to May 28, 2008 and from September 28, 2008 to October 29, 2008, are restored, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


